

Exhibit 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED
TERM LOAN AGREEMENT


THIRD AMENDMENT (this “Amendment”), dated as of October 11, 2019, among CDW LLC,
an Illinois limited liability company (the “Borrower”), each of the other Loan
Parties, the Consenting Lenders and the Replacement Lenders (in each case, as
defined below) executing this Amendment on the signature pages hereto, and
Barclays Bank PLC, in its capacity as Administrative Agent under the Credit
Agreement.
WHEREAS, the parties hereto (other than the Replacement Lenders) are party to an
Amended and Restated Term Loan Agreement, dated as of August 17, 2016 (as
amended by the First Amendment to Amended and Restated Term Loan Agreement,
dated as of February 28, 2017, and the Second Amendment to Amended and Restated
Term Loan Agreement, dated as of April 3, 2018, and as otherwise heretofore
modified and supplemented and in effect on the date hereof, the “Credit
Agreement”);
WHEREAS, the terms used herein, including in the preamble and recitals hereto,
not otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement;
WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;
WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment which is executing a counterpart of this
Amendment (each, a “Consenting Lender”) desires to consent to the amendments set
forth herein;
WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment which is not executing a counterpart of this
Amendment (each, a “Non-Consenting Lender”) will be replaced by Replacement
Lenders (as defined below) in accordance with the terms of Section 2.21 of the
Credit Agreement and will cease to be a party to the Credit Agreement as a
“Lender” thereunder; and
WHEREAS, each Lender that is either not a party to the Credit Agreement
immediately prior to the effectiveness of this Amendment or that is increasing
its Term Loans under the Credit Agreement in connection with an assignment from
a Non-Consenting Lender, and which is executing a counterpart of this Amendment
(each, a “Replacement Lender”) wishes to consent to the amendments set forth
herein.
NOW, THEREFORE, the parties hereto agree that the Credit Agreement shall be
amended as set forth herein, and the parties hereto otherwise agree as follows:
SECTION 1.    Definitions. Except as otherwise defined herein, terms defined in
the Credit Agreement are used herein as defined therein.
SECTION 2.    Amendments. Effective as of the Amendment Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:
2.01.    General; Replacement Lenders. References in the Loan Documents to “this
Agreement” or the “Credit Agreement” or the like (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby. Each





--------------------------------------------------------------------------------





Replacement Lender shall be deemed to be a “Lender” under and for all purposes
of the Credit Agreement and each reference therein to “Lender” shall be deemed
to include such Replacement Lender. This Amendment shall additionally constitute
a “Loan Document”.
2.02.     Other Amendments.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“2024 Senior Notes” shall mean the $575,000,0000 aggregate principal amount of
the Senior Notes of the Borrower and CDW Finance issued on December 1, 2014 and
maturing on December 1, 2024.
“2025 Senior Notes” shall mean the $600,000,0000 aggregate principal amount of
the Senior Notes of the Borrower and CDW Finance issued on March 2, 2017 and
maturing on September 1, 2025.
“Third Amendment” shall mean that certain Third Amendment to this Agreement,
dated as of October 11, 2019, among the Borrower, each of the other Loan
Parties, the Consenting Lenders and the Replacement Lenders (each as defined
therein) and the Administrative Agent.
“Third Amendment Effective Date” shall mean October 11, 2019.
(b)    The definition of “Borrowing” in Section 1.01 of the Credit Agreement is
hereby amended to read in its entirety as follows:
“Borrowing” shall mean Term Loans of the same Type made, converted or continued
on the same date, having the same Term Loan Maturity Date and, in the case of
Eurodollar Term Loans, as to which a single Interest Period is in effect.
(c)    Clause (ff) of the definition of “Permitted Lien” in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:
“(ff) other Liens securing obligations which obligations do not exceed
$150,000,000 at any one time outstanding.”
(d)    The definition of “Term Loan Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:
“Term Loan Maturity Date” shall mean the earliest to occur of (i) the seventh
anniversary of the Third Amendment Effective Date, (ii) August 30, 2024 unless,
prior to such date, the 2024 Senior Notes (other than 2024 Senior Notes in an
aggregate principal amount not exceeding $100,000,000) shall have been redeemed
or repurchased and cancelled or defeased and, pursuant to the terms of the
indenture governing the 2024 Senior Notes, shall have ceased to be outstanding,
and (iii) June 2, 2025 unless, prior to such date, the 2025 Senior Notes (other
than 2025 Senior Notes in an aggregate principal amount not exceeding
$100,000,000) shall have been redeemed or repurchased and cancelled or defeased
and, pursuant to the




--------------------------------------------------------------------------------





terms of the indenture governing the 2025 Senior Notes, shall have ceased to be
outstanding.
(e)    Section 2.01 of the Credit Agreement is hereby amended to read in its
entirety as follows:
“SECTION 2.01.    Continuation of Term Loans. On the Third Amendment Effective
Date, the Term Loans of each Consenting Lender and Non-Consenting Lender (each
as defined in the Third Amendment) outstanding on the Third Amendment Effective
Date (immediately prior to giving effect thereto) are hereby continued and,
immediately after giving effect to the Third Amendment Effective Date and the
assignments contemplated by Section 6 of the Third Amendment, shall be held by
Consenting Lenders and Replacement Lenders (as defined in the Third Amendment)
in accordance with the terms of the Third Amendment and shall constitute and
remain outstanding as Term Loans hereunder. Amounts prepaid or repaid in respect
of Term Loans may not be reborrowed.”
(f)    Section 2.08 of the Credit Agreement is hereby amended to read in its
entirety as follows:
“SECTION 2.08.    Alternate Rate of Interest. In the event, and on each
occasion, that (i) the Administrative Agent shall have reasonably determined
that the rates at which deposits in the principal amounts and denominations of
the Term Loans comprising any Borrowing are being offered in the London
interbank market will not adequately and fairly reflect the cost to any Lender
of making or maintaining its Eurodollar Term Loan during the applicable Interest
Period, or that reasonable means do not exist for ascertaining the Adjusted LIBO
Rate for such Interest Period or (ii) the Required Lenders notify the
Administrative Agent that the Adjusted LIBO Rate for any Interest Period will
not adequately reflect the cost to the Lenders of making or maintaining such
Term Loans for such Interest Period, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent agrees to give promptly after such circumstances no longer
exist), each affected Eurodollar Term Loan shall automatically, on the last day
of the current Interest Period for such Term Loan, convert into an ABR Term Loan
and the obligations of the Lenders to make Eurodollar Term Loans denominated in
dollars or to convert ABR Term Loans into Eurodollar Term Loans shall be
suspended until the Administrative Agent shall notify the Borrower that the
Required Lenders have determined that the circumstances causing such suspension
no longer exist. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.”
(g)    Section 2.09 of the Credit Agreement is hereby amended to read in its
entirety as follows:
“SECTION 2.09.    Benchmark Replacement for Term Loans.
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein
(including Section 2.08) or in any other Loan Document, upon the occurrence




--------------------------------------------------------------------------------





of a Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Adjusted LIBO Rate with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from the Required Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of the Adjusted LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.09 will occur prior to the applicable
Benchmark Transition Start Date.
(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement, other than the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed).
(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.09, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.09.
(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Term Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Term Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the Adjusted LIBO Rate will not be used in any
determination of the Alternate Base Rate.
(e) Certain Defined Terms. As used in this Section 2.09:




--------------------------------------------------------------------------------





“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided, that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” the definition of “Adjusted LIBO Rate,” the definition of “LIBO Rate,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or




--------------------------------------------------------------------------------





(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Adjusted LIBO Rate for all purposes hereunder in accordance with
this Section 2.09 and (y) ending at the time that a Benchmark Replacement has
replaced the Adjusted LIBO Rate for all purposes hereunder pursuant to this
Section 2.09.
“Early Opt-in Election” means the occurrence of:




--------------------------------------------------------------------------------





(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.09, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”
(h)    Section 2.12(b) of the Credit Agreement is hereby amended to read in its
entirety as follows”
“(b)    Optional prepayments of the Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of such Term Loans
under Section 2.11 in the manner specified by the Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity. Optional prepayments of any Term Loans and any Incremental Term
Loans shall be applied ratably among such outstanding Term Loans and Incremental
Term Loans. For the avoidance of doubt, the Borrower may specify that any
optional prepayment of Term Loans under this Section 2.12 be applied solely to
one or more tranches of Term Loans.”
(i)    Section 2.12(d) of the Credit Agreement is hereby amended by replacing
the two occurrences of “six months after the Second Amendment Effective Date”
therein with “six months after the Third Amendment Effective Date.”




--------------------------------------------------------------------------------





(j)    Clause (iv) of Section 6.01(b) of the Credit Agreement is hereby amended
to read in its entirety as follows:
“(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $150,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;”
(k)    Clause (xviii) of Section 6.01(b) of the Credit Agreement is hereby
amended to read in its entirety as follows:
“(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed $300,000,000;”
(l)    Clause (y) of Section 6.01(g) of the Credit Agreement is hereby amended
to read in its entirety as follows:
“(y) the amount that would not cause the Consolidated Non-Guarantor Debt Ratio
to exceed on a pro forma basis 3.50 to 1.00;”
SECTION 3.    Representations and Warranties. The Borrower represents and
warrants to the Lenders that the representations and warranties set forth in
Article III of the Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.
SECTION 4.    Conditions Precedent. The amendments to the Credit Agreement
contemplated hereby shall become effective as of the date hereof (the “Amendment
Effective Date”), upon the satisfaction of the following conditions precedent:
(a)The Administrative Agent shall have received duly executed and delivered
counterparts (or written evidence thereof reasonably satisfactory to the
Administrative Agent, which may include electronic transmission of, as
applicable, a signed signature page) of this Amendment from (i) each Loan Party,
(ii) the Consenting Lenders representing the Required Lenders under the Credit
Agreement (as in effect immediately prior to the effectiveness of this
Amendment) and (iii) each Replacement Lender.
(b)    At the time of and immediately after the Amendment Effective Date, no
Default or Event of Default shall have occurred and be continuing.




--------------------------------------------------------------------------------





(c)    The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.
(d)    The Administrative Agent shall have received (i) evidence satisfactory to
it that the outstanding principal amount of and accrued and unpaid interest on
the Term Loans of, and all other amounts owing under or in respect of, the
Credit Agreement to any Non-Consenting Lender shall have been (or shall
simultaneously be) paid to such Non-Consenting Lender in accordance with Section
2.21(a) of the Credit Agreement and (ii) duly executed (or shall have received
such other information as it may require to process) Assignment and Acceptances
in accordance with Section 2.21(a) in respect of each Non‑Consenting Lender’s
Term Loans.
(e)    The Administrative Agent shall have received (i) a copy of the articles
of organization, including all amendments thereto, of the Borrower, certified as
of a recent date by the Secretary of State of the state of its organization, and
a certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State or similar Governmental Authority and (ii) an Officer’s
Certificate of the Secretary or Assistant Secretary of the Borrower dated the
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of the limited liability company agreement of the Borrower as in
effect on the Amendment Effective Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Governing Board of the Borrower
authorizing the execution, delivery and performance of this Amendment, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the articles of organization of the Borrower have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing this
Amendment on behalf of the Borrower and countersigned by another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.
(f)    The Administrative Agent shall have received an Officer’s Certificate,
dated the Amendment Effective Date and signed by a Financial Officer of the
Borrower, certifying compliance with the conditions precedent set forth in
paragraphs (b) and (c) of this Section 4.
(g)    The Administrative Agent shall have received an opinion of Paul Hastings
LLP, special counsel for the Borrower, dated the Amendment Effective Date and
addressed to the Administrative Agent and the Consenting Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.
(h)    The Administrative Agent shall have received, for the account of each
Consenting Lender and each Replacement Lender, a fee equal to 0.125% of the
aggregate principal amount of the Term Loans held by such Consenting Lender or
Replacement Lender, as the case may be, immediately after giving effect to the
consummation of the transactions specified in Section 5 and Section 6 hereof.
The fees payable pursuant to this Section 4(h) will be paid in dollars in
immediately available funds on the Amendment Effective Date.
(i)    The Administrative Agent and the Arrangers shall have received all other
fees and other amounts due and payable on or prior to the Amendment Effective
Date, including, to the extent invoiced at least three Business Days prior to
the Amendment Effective Date, reimbursement or payment of all




--------------------------------------------------------------------------------





reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document or as may have been
separately agreed by the Borrower with the Arrangers.
SECTION 5.    Consenting Lenders.
As described in the Memorandum for Lenders dated September 23, 2019 posted to
Lenders in connection with this Amendment (the “Memorandum”), Consenting Lenders
have elected a consent and cashless roll as described in the Memorandum. Such
election shall be made by each Consenting Lender as to all of its Term Loans by
such Consenting Lender’s signature on the signature page hereto.
SECTION 6.    Non-Consenting Lenders.
The parties hereto acknowledge that pursuant to Section 2.21(a) of the Credit
Agreement, the Borrower may, upon notice to the Administrative Agent and any
Non-Consenting Lender, cause such Non-Consenting Lender to assign, at par, 100%
of its outstanding Term Loans plus any accrued and unpaid interest on such Term
Loans to one or more Replacement Lenders in accordance with the provisions of
Section 9.04 of the Credit Agreement, and each Non-Consenting Lender has
authorized the Administrative Agent to execute and deliver such documentation on
behalf of such Lender as may be required to give effect to such assignment.
Subject to the satisfaction of the conditions precedent specified in Section 4
above, but effective as of the Amendment Effective Date, each Non-Consenting
Lender shall cease to be, and shall cease to have any of the rights and
obligations of, a “Lender” under the Credit Agreement (except for those
provisions that provide for their survival, which provisions shall survive and
remain in full force and effect for the benefit of the Non-Consenting Lenders).
SECTION 7.    Acknowledgement and Ratification.
The Borrower and each other Loan Party hereby acknowledges that it has reviewed
the terms and provisions of this Amendment and consents to the modifications
effected pursuant to this Amendment. The Borrower and each other Loan Party
hereby confirms that each Loan Document, as amended hereby, to which it is a
party or otherwise bound and all collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents, as amended hereby, the payment and
performance of all Obligations, and confirms its grants to the Collateral Agent
of a continuing lien on and security interest in and to all collateral as
collateral security for the prompt payment and performance in full when due of
the Obligations. The Borrower and each other Loan Party hereby agrees and admits
that as of the date hereof it has no defenses to or offsets against any of its
obligations to the Administrative Agent or any Lender under the Loan Documents.
Each Loan Party other than the Borrower, in its capacity as a Guarantor, hereby
ratifies and confirms its guarantees, pledges, grants and other undertakings
under the Guarantee and Collateral Agreement (as defined in the Credit
Agreement) and the other Loan Documents to which it is a party.
SECTION 8.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.




--------------------------------------------------------------------------------





(b)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
(d)    This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and shall be administered and construed pursuant to the terms
of the Credit Agreement.
(e)    For the avoidance of doubt, the Term Loans of each Consenting Lender and
Replacement Lender on and after the Amendment Effective Date shall not
constitute a new tranche, but shall continue as the same tranche as in existence
immediately prior to the Amendment Effective Date and all Eurodollar Term Loans
and ABR Term Loans shall continue as the same Eurodollar Term Loans in respect
of any then-outstanding Interest Period and ABR Term Loans, in each case, as in
existence immediately prior to the Amendment Effective Date.
Section 9.    Miscellaneous.


9.01.    Instruction; Counterparts. Each Lender by its signature hereto
instructs the Administrative Agent to execute this Amendment. Except as herein
provided, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
9.02.     Expenses; Indemnity. Section 9.05 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.
9.03.     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.04.     WAIVERS OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE
AGENT, THE REPLACEMENT LENDER AND EACH CONSENTING LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.05.     Jurisdiction; Consent to Service of Process. Section 9.15 of the
Credit Agreement is hereby incorporated, mutatis mutandis, by reference as if
such section was set forth in full herein.


[Signature pages follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


BORROWER


CDW LLC




By: /s/ Robert J. Welyki
Name:    Robert J. Welyki
Title:    Vice President, Treasurer and Assistant Secretary _________






--------------------------------------------------------------------------------








GUARANTORS


Acknowledged and accepted:


CDW CORPORATION
CDW DIRECT, LLC
CDW GOVERNMENT LLC
CDW TECHNOLOGIES LLC
CDW LOGISTICS, INC.




By: /s/ Robert J. Welyki
Name:    Robert J. Welyki
Title:    Vice President, Treasurer and Assistant Secretary
        







--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT


BARCLAYS BANK PLC




By: /s/ Martin Corrigan
Name: Martin Corrigan
Title: Vice President



--------------------------------------------------------------------------------








CONSENTING LENDERS




[Signatures of Consenting Lenders on file with the Administrative Agent.]









--------------------------------------------------------------------------------








REPLACEMENT LENDER


JPMORGAN CHASE BANK, N.A.




By:    /s/ Daniel Luby
Name: Daniel Luby
Title: Vice President







